Nos. 04-02-00399-CV and 04-02-00400-CV
IN RE Erbey FLORES,

Original Mandamus Proceedings
From the 293rd Judicial District Court, Zavala County, Texas
Trial Court No. 90-07-02295-CR
Honorable Cynthia L. Muniz, Judge Presiding
Per Curiam
Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	June 28, 2002
PETITIONS FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
	On June 10, 2002, relator, Erbey Flores, filed two petitions for writ of mandamus. In his first,
Flores requests this court to order the Zavala County District Clerk to file his request for DNA
testing. In his second, Flores asks this court to compel Randy Batten, Director of the Texas
Department of Public Safety, to provide him a copy of his DNA test results. We have no mandamus
jurisdiction over district clerks or the Texas Department of Public Safety unless it is shown the
issuance of the writ is necessary to enforce our jurisdiction. See Tex. Gov't Code Ann. § 22.221(a),
(b) (Vernon Supp. 2002); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.-San Antonio 1998, orig.
proceeding); Summit Savings Ass'n v. Garcia, 727 S.W.2d 106, 107 (Tex. App.-San Antonio 1987,
orig. proceeding).  Relator has made no such allegation or showing. We therefore dismiss the
petitions for want of jurisdiction.
							Per Curiam
DO NOT PUBLISH